967 A.2d 841 (2008)
198 N.J. 373
In the Matter of Clifford L. VAN SYOC, an Attorney at Law.
D-189 September Term 2007.
Supreme Court of New Jersey.
September 5, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-041, concluding that CLIFFORD L. VAN SYOC of CHERRY HILL, who was admitted to the bar of this State in 1980, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), and RPC 1.4(a) (failure to communicate with clients), and good cause appearing;
It is ORDERED that CLIFFORD L. VAN SYOC is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.